DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over by George et al (US 10,092,863) in view of Reichardt et al (US 10,233,818).
Regarding claim 1, discloses a cooling device for a power source for a ship propulsion device (Fig. 2, a ship propulsion device is shown) comprising: a cooling water route 10 that supplies water pumped up from underwater to a cooling water passage to cool a power source and discharges cooling water after the cooling from the cooling water passage to outside (Fig. 1, shown pump 3 takes water from inlet 43 and eventually discharges it through outlet 44), foreign matters with sizes that cause clogging of the cooling water route having been removed from the cooling water flowing through the cooling water route (Col. 3, Lns. 40-43, large debris float or sink to prevent clogs); a cartridge-type filtration device 1 that is provided at a midpoint of a first water passage in the cooling water route and incorporates a filter for filtrating foreign matters remaining in the cooling water (Fig. 1, filter 1 is shown having filtration parts around the pipes to remove debris via deflection through various openings); and a second water passage 47 48 that is branched from the first water passage (Fig. 1, shown).
George fails to disclose the second water passage being adapted such that a valve member is opened to cause the cooling water to flow in a case in which clogging occurs in the filter.
Reichardt discloses a cooling system for a marine propulsion device (Title and Abstract), wherein a bypass passage 80 (Fig. 6-7 shown) is included having a valve 78 that can allow water to flow through an emergency bypass outlet when a clog condition exists in the main system (Col. 5, Lns. 40-67), wherein the clog can be alerted to a user/operator (Col. 5, Lns. 54-55). This device prevents the filter from becoming clogged or failing due to debris (Col. 5, Lns. 48-55). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to include an anti-clog valve in the device of George, wherein it would allow for a passage for water to bypass the filter in the event there is a clog of some type while also alerting a user/operator to clean or replace the filter 1.
Regarding claim 3, George discloses the cooling device for a power source for a ship propulsion device according to claim 1, wherein the valve member is disposed upward beyond the filtration device, and the first water passage and the second water passage are caused to communicate with each other with a relay water passage above the valve member and above the filter (Fig. 6-7 of Reichardt discloses the bypass water passage and valve being above and before the filtration device).
Regarding claims 4 and 5, George discloses the cooling device for a power source for a ship propulsion device according to claim 1, wherein the ship propulsion device is an outboard motor including the power source that is an internal combustion engine (Fig. 2, shown combustion outboard engine), 
The modified George fails to disclose a catalyst is provided in an exhaust conduit line of the internal combustion engine, and the filtration device is disposed behind the catalyst, and the second water passage is disposed behind the filtration device or the filtration device is disposed between an intake conduit line and a cylinder block of the internal combustion engine .
The inclusion of “catalysts,” commonly called “catalytic converters,” is old and well-known in the art sufficient for examiner tot make official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of George to include a catalyst in order to purify its exhaust gasses. Reichardt, as an example, discloses a catalyst 26.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, simply modifying the location of various engine parts with regards to each other in an outboard engine is well-within the skill of one of ordinary skill in the art and they would have good reason to experiment with part arrangement for improved space, cost, and heat dissipation.
Regarding claims 6, George discloses the cooling device for a power source for a ship propulsion device according to claim 1, wherein the filtration device includes a swirling flow generation member that causes a flow of the cooling water swirling along a surface of the filter to be generated (Fig. 6, a swirling float across the filter surface is created to move debris to the outlets 7 8).
Regarding claims 7, George discloses the cooling device for a power source for a ship propulsion device according to claim 1, wherein in a case in which clogging occurs in the filter, a notification means provides a notification using display or sound (as modified by Reichardt above, which discloses notifying the operator/user)
Regarding claims 8, George discloses the cooling device for a power source for a ship propulsion device according to claim 1, wherein the filtration device has a filtration function with which remaining foreign matters with minimum visible sizes are able to be captured by the filter (Fig. 6 and Col. 5, Lns. 18-35, the filter and possible mesh are sized to dispose of foreign matter).
Regarding claims 9, George discloses the cooling device for a power source for a ship propulsion device according to claim 1, wherein the filtration device is provided at a midpoint of a water discharge-side water passage from the cooling water passage to a water discharge port in the cooling water route (Fig. 2, shown).	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-9 of U.S. Patent No. 11,383,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant inventions claims are completely disclosed by ‘810’s claims.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 11,377,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are wholly disclosed by the combination of the claims in ‘997.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747